361 S.E.2d 71 (1987)
320 N.C. 790
Ronald BRITT, et al.
v.
NORTH CAROLINA STATE BOARD OF EDUCATION, et al.
No. 430P87.
Supreme Court of North Carolina.
October 7, 1987.
Lumbee River Legal Services, Inc. and Locklear, Brooks, Jacobs & Sutton, Pembroke, for plaintiffs.
Lacy H. Thornburg, Atty. Gen., Edwin M. Speas, Jr., Sp. Deputy Atty. Gen., Laura E. Crumpler, Asst. Atty. Gen., Raleigh, J. Hal Kinlaw, Jr., Lumberton, J.M. McManus, Red Springs, John Wishart Campbell, Raleigh, and Frank Floyd, Jr., for defendants.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs in this matter pursuant to G.S. § 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, *72 filed by Plaintiffs pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th day of October 1987."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 7th day of October 1987."